Citation Nr: 1455141	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left foot drop disability as secondary to service-connected left sacroiliac joint dysfunction with pelvic tilt.

2.  Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) from August 2, 2009, to April 30, 2014.  

3.  Entitlement to an initial rating in excess of 10 percent disabling for left sacroiliac joint dysfunction with pelvic tilt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from July 1999 to July 2007.

These matters come before the Board of Veterans' Appeals  (Board) from January 2008 (left foot drop and left sacroiliac joint dysfunction) and October 2009 (PTSD) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  

During the pendency of the Veteran's claims, the RO, in a March 2009 rating decision, increased the Veteran's left sacroiliac joint dysfunction with pelvic tilt rating from noncompensable to 10 percent disabling effective from the date of grant of service connection (July 20, 2007).  In a June 2013 rating decision, the RO increased the Veteran's PTSD rating from 10 percent to 50 percent effective from the date of grant of service connection (August 2, 2009).  In a September 2014 rating decision, the RO increased the Veteran's PTSD rating from 50 percent to 100 percent, effective from May 1, 2014.  While acknowledging that the Veteran's accredited representative, as part of a November 2014 Informal Hearing Presentation commented that the RO's September 2014 action constituted a "full and final determination of this issue on appeal," as the Veteran has not explicitly withdrawn the PTSD increased rating claim, the issue as characterized on the title page of this decision remains in appellate status.

The Veteran was scheduled for videoconference hearing in November 2013, to which she failed to report.  However, her accredited representative presented arguments on her behalf.

This case was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a disability manifested by left foot drop which is causally or etiologically related to his military service, or related on a secondary basis (to include aggravation) to the Veteran's service-connected left sacroiliac joint dysfunction with pelvic tilt.  

2.  For the period from August 2, 2009, through April 30, 2014, the probative evidence shows that the Veteran's PTSD was not manifested by symptoms productive of occupational and social impairment with deficiencies in most areas such as work, school, and family relations.

3.  From July 20, 2007, to December 10, 2012, the Veteran's left sacroiliac joint dysfunction with pelvic tilt has not been shown to be productive of actual limitation of motion or functional loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine restricted to 120 degrees or less; muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks during the past 12 months; or a separately ratable lumbar spine neurological impairment.

4.  As of December 11, 2012, the Veteran's left sacroiliac joint dysfunction with pelvic tilt is shown to have been manifested by muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour, but forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine or a separately ratable lumbar spine neurological impairment is not shown to be present.





CONCLUSIONS OF LAW

1.  Left foot drop was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

2.  From August 2, 2009, through April 30, 2014, the criteria for the assignment of an initial rating in excess of 50 percent for the Veteran's PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (Code) 9411 (2014).

3.  The criteria for an initial rating in excess of 10 percent from July 20, 2007, to December 10, 2012, for left sacroiliac joint dysfunction with pelvic tilt have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5236, General Rating Formula for Diseases and Injuries of the Spine (2014).

4. The criteria for a staged rating of 20 percent (but no higher) from December 11, 2012, for left sacroiliac joint dysfunction with pelvic tilt has been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5236, General Rating Formula for Diseases and Injuries of the Spine (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Adequate notice concerning the instant service connection claim was supplied to the Veteran in November 2007.



The duty to assist the Veteran in the development of the service connection claim has also been met.  VA obtained service treatment records and post-service VA and private medical treatment records.  The Veteran was afforded VA examinations.  The Board finds that the VA examinations are adequate, as they were predicated on a review of the claims file and all pertinent evidence of record.  The examination reports/opinions also are shown to have provided adequate medical information/opinions needed to adjudicate the affected claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the issues of entitlement to an initial rating in excess of 10 percent rating for the service-connected left sacroiliac joint dysfunction with pelvic tilt and entitlement to an initial rating in excess of 50 percent for PTSD (from August 2, 2009, through April 30, 2014), in cases where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a May 2009 Statement of the Case (SOC) in response to the Veteran's March 2008 NOD with the initial rating assigned for the service-connected left sacroiliac joint dysfunction with pelvic tilt.  The required notice obligations set forth in sections 7105(d) and 5103A of the statute were also met, concerning the PTSD initial increased rating claim, when the RO issued a June 2013 SOC in response to the Veteran's January 2010 NOD.  The SOCs provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

In addition, the Veteran was afforded pertinent VA examinations with respect to the increased rating issues on appeal.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because it provided the necessary clinical findings to evaluate the disability under the applicable rating criteria.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claims seeking higher initial ratings for his service-connected PTSD and left sacroiliac joint dysfunction with pelvic tilt has been satisfied.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Review of the Veteran's service treatment records, in pertinent part to the instant claims now before the Board on appeal, makes no mention of left foot drop symptoms, complaints, or findings.  

A VA examination report, dated in December 2007, shows that the Veteran gave a history of left pelvis tilt.  Lumbar spine X-ray examination accomplished a week earlier were noted to have been normal.  She complained of daily back pain, helped by chiropractic sessions.  Lumbar spine range of motion findings were as follows:  flexion to 90 degrees, extension to 20 degrees, and lateral flexion and rotation all to 30 30 degrees bilaterally.  No back-related incapacitation was demonstrated in the past year.  Bilateral feet examination was normal.  The Veteran had no neurologic findings to suggest a radiculopathy or neuropathy.  The examiner specifically commented that the Veteran had no foot drop.  Normal sensory motor examination was reported.  The supplied diagnoses included left sacroiliac joint dysfunction, and low back pain secondary to left sacroiliac joint dysfunction.  

A September 2009 VA psychiatric care note shows that the Veteran complained of continuing hypervigilance and flashbacks.  She added that she slept eight hours nightly and rarely had nightmares.  Her thoughts were linear and her eye contact was good.  

The report of a September 2009 VA PTSD examination report shows the examiner characterized the Veteran's PTSD as "mild" and supplied a Global Assessment of Functioning (GAF) score of 70-75.  

An October 2009 VA psychiatric note shows the Veteran reported having a panic attack during a concert two or three weeks earlier.  She was also noted to be hypervigilent and to have an exaggerated startle response.  She denied suicidal ideation.  A GAF score of 65 was provided.  

A February 2012 record from a private medical facility, Kingston Crossing Wellness, shows that the Veteran was seen in December 2011 and was reported to have an obvious limp in her gait, and that she also reported pain and muscle spasm.  

A February 2012 VA fee-basis examination report shows that the Veteran had a left shoe insert due to a functionally shorter left leg.  No other assistive device was used.  The Veteran was noted to be unable to stand for long periods of time due to her left sacroiliac joint and gluteal pain.  She denied flare-ups.  Left pelvic tilt with arthritis was diagnosed.  Also diagnosed was left leg length discrepancy and sacroiliitis.  

A September 2012 VA record shows that the Veteran reported extreme panic in public places, but that she also volunteered at her child's school on a daily basis, and attended football games on the weekend.  A GAF score of 55 was provided.  

An October 2012 VA behavioral medicine/primary care note includes a diagnosis of PTSD.  The Veteran presented with an anxious mood and congruent affect.  Speech was pressured but otherwise normal.  Thought processes were overall coherent.  

A VA orthopedic surgery outpatient treatment note, dated December 11, 2012, shows complaints of low back pain with radiation of pain down into the left buttock, thigh, and calf to the foot.  Paravertebral muscle spasm with pelvic obliquity and mild scoliosis was also observed.  

A November 2013 VA orthopedic surgery outpatient treatment note shows complaints of low back pain with severe radiating pain into the legs.  No evidence of scoliosis was shown.  Normal range of motion of hips, knees and ankles were present.  Normal neurological testing was cited.  Minor early degenerative disc disease L5 with neural compression was diagnosed.  

A March 2014 VA mental health consult record shows that the Veteran denied suicidal thoughts or attempts, or physical aggression/violence in past month.  She also denied hallucinations or ever being hospitalized for psychiatric reasons.  Mental status examination showed normal speech, and restricted affect.  Mood was described as "irritated."  

The report of a VA peripheral nerves examination dated in May 2014 shows that the examining neurologist found that the Veteran did not have either a peripheral nerve condition or peripheral neuropathy.  The Veteran complained of radiating pain down into her left foot, and complained that her left foot was somewhat unstable when she walked.  Sensory and nerves examination findings were normal.  The examiner commented that the Veteran had some collapsing give-away pseudoweakness in her left leg and foot which appeared to be pain related.  Normal MRI (magnetic resonance imaging) and X-ray lumbosacral spine findings were noted to be of record.  The examiner added that while the Veteran had musculoskeletal pain in her left hip and back, there was no evidence of a neurologic process (i.e., no lumbosacral neuropathy, plexopathy, or any other focal or generalized neuropathy involving the left lower extremity) in this case.  Neurologic examination findings were reported to be entirely normal.  

The report of a May 2014 VA thoracolumbar spine examination shows that diagnoses of rain and sacroiliac injury were provided.  The Veteran provided a history of recurrent left-side spasm, radiating into to her left hip down to her left foot.  Lumbar spine range of motion testing showed flexion to 90 degrees or greater, with no objective evidence of painful motion.  Extension was to 20 degrees, with painful motion occurring at five degrees.  Right and left lateral flexion were both to 30 degrees or more.  No pain was noted on right side testing, but left side lateral flexion testing induced pain at 20 degrees.  Right and left lateral rotation were both to 30 degrees or more.  No pain was noted on right side testing, but left side lateral flexion testing induced pain at 20 degrees.  No additional loss of range of motion testing was observed after repetitive-use testing.  Functional loss was noted to include less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  The examiner reported the presence of muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  No muscle weakness was observed, nor was atrophy present.  Lower extremity reflexes and sensory examination was normal.  Straight leg raising testing was negative, and no sign of radiculopathy was noted.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

Laws and Regulations

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 111 presumption of soundness).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Disability ratings are determined by applying the criteria set forth in the VA Rating Schedule. 38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).

The Veteran's service-connected PTSD, in pertinent part, was assigned a 50 percent rating from August 2, 2009, through April 30, 2014.  This is the sole pertinent time period now before the Board for appellate review.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.



A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Diagnostic Code 9411.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

The Veteran's service-connected left sacroiliac joint dysfunction with pelvic tilt has been rated 10 percent, effective from July 20, 2007, under Diagnostic Code 5236.  See 38 C.F.R. § 4.71a.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a  (2013). 

Note (1) provides that VA is to evaluate any associated objective neurologic abnormalities separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a .

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The Veteran here does not have IVDS so consideration of this diagnostic code is not necessary.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 

The Veteran perfected appeals of the initial rating assigned following the October 2009 grant of service connection for PTSD, and the January 2008 grant of service connection for left sacroiliac joint dysfunction with pelvic tilt.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found). 

Analysis

Service Connection

As noted, the Veteran alleges she suffers from left foot drop as secondary to her service-connected left sacroiliac joint dysfunction with pelvic tilt.  




Initially, the Board notes that there is no evidence that the Veteran is currently diagnosed with any chronic left foot drop disability.  The Veteran has provided no competent medical evidence indicating she currently suffers from such a disability.  To this, as noted above, in the course of a December 2007 VA examination revealed that the Veteran had no neurologic findings to suggest a radiculopathy or neuropathy.  The examiner specifically commented that the Veteran had no foot drop.  Similarly, left foot drop was not diagnosed in the course of subsequently-administered VA examinations in 2012 and 2014.

The Board also acknowledges that the Veteran, as a layperson, has no competence to give a medical opinion on the diagnosis a condition.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis of a condition.  Davidson.  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In sum, the Board finds that there is no competent evidence of a current diagnosis of left foot drop.  The Veteran has produced no competent evidence or medical opinion in support of his claim that she suffers from such a disability, and all evidence included in the record weighs against granting the Veteran's claim of service connection for left foot drop.  





Increased Initial Ratings

PTSD

After careful consideration of all of the evidence of record, including particularly the above-referenced VA PTSD examination report dated in September 2009, as well as the VA outpatient mental health-related records on file dated during the pertinent period now at issue, the Board finds that the Veteran's PTSD did not warrant a rating in excess of 50 percent at any time from August 2, 2009, through April 30, 2014.

In this regard, between August 2, 2009, through April 30, 2014, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9411), and necessary for the assignment of a 70 percent (or higher) rating, had been met.  Review of the September 2009 VA PTSD examination report reveals that the examiner characterized the Veteran's PTSD as "mild" and supplied a Global Assessment of Functioning (GAF) score of 70-75.  The Board does acknowledge findings of panic attacks in both October 2009 and September 2012, and GAF scores, respectively, of 65 and 55.  Also, as reported above, in March 2014 the Veteran denied suicidal thoughts or attempts, or physical aggression/violence in past month.  She also denied hallucinations or ever being hospitalized for psychiatric reasons.  Mental status examination showed normal speech, and restricted affect.  Mood was described as "irritated."  

The assignment of GAF scores between 51 and 60 represents the assessments of mental health professionals that the veteran has "moderate symptoms or moderate difficulty in social, occupational, or school functioning."  The GAF scores between 61 and 70 reflect "some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well."  GAF scores between 71 and 80 represent "no more than slight impairment in social, occupational, or school functioning;" "if symptoms are present, they are transient and expectable reactions to psychosocial stressors."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).

The symptoms manifested during this period of time are not shown to more nearly approximate those contemplated in the criteria to be productive of the degree of occupational and social impairment warranting a rating in excess of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence does not demonstrate that the appellant had deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Accordingly, a rating in excess of 50 percent is not warranted for the PTSD for the period from August 2, 2009, through April 30, 2014.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Sacroiliac Joint Dysfunction with Pelvic Tilt

For the period from July 20, 2007, the Veteran has been assigned an evaluation of 10 percent for her lumbar spine disability.  Having considered the limited amount evidence of record dated during this period of time, the Board finds that the Veteran is not entitled to an increased evaluation for her lumbar spine disability for the period from July 20, 2007, to December 10, 2012.  The Board also finds, however, that a rating of 20 percent, but no higher, is for assignment from December 11, 2012.  

From July 20, 2007, to December 10, 2012, the evidence of record, and discussed above, failed to show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Also, for this period of time, no finding of additional limitation of motion is shown to have been found due to fatigue, weakness, or lack of endurance.  See DeLuca.  There is no other competent medical evidence discussing functional range of motion of the lumbar spine during this period of the Veteran's appeal.  Further, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time from July 20, 2007, to December 10, 2012.  However, the medical evidence does not show such impairment during this period. 

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected left sacroiliac joint dysfunction with pelvis tilt from July 20, 2007, to December 10, 2012.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.

From December 11, 2012, the evidence does show that the severity of the Veteran's service-connected left sacroiliac joint dysfunction with pelvic tile does warrant a disability rating of 20 percent, but no higher.  This is based on the finding set out as part of the December 11, 2012, VA orthopedic surgery outpatient treatment note, which documented clinical findings of paravertebral muscle spasm with pelvic obliquity and mild scoliosis.  Such a finding warrants the assignment of a 20 percent rating.

A rating in excess of 20 percent, from December 11, 2012, is not here for assignment.  The evidence from this date fails to show findings consistent with forward flexion of the thoracolumbar spine limited to 30 degrees or less, or a finding of favorable ankylosis of the entire thoracolumbar spine.  Also, a separate compensable rating for neurological impairment is not warranted at any time during the rating period in question, as the medical evidence does not show such impairment during this period.

In light of the above, the Board finds that the Veteran is entitled to an evaluation of 20 percent, but no higher, for his service-connected left sacroiliac joint dysfunction with pelvic tilt as of December 11, 2012.  

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities being adjudicated are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD and left sacroiliac joint dysfunction with pelvic tilt disabilities.  The Veteran's PTSD disability is manifested by impairment in social and occupational functioning; the rating criteria contemplate these impairments.  Likewise, her sacroiliac disability is manifested by orthopedic-based symptoms for which the rating criteria adequately contemplates.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun.


ORDER

Entitlement to service connection for left foot drop disability as secondary to service-connected left sacroiliac joint dysfunction with pelvic tilt is denied.  

Entitlement to an initial disability rating in excess of 50 percent for PTSD from August 2, 2009, to April 30, 2014, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for left sacroiliac joint dysfunction with pelvic tilt from July 20, 2007, to December 10, 2012, is denied.

Entitlement to a staged rating of 20 percent for left sacroiliac joint dysfunction with pelvic tilt from December 11, 2012, but no higher, is granted subject to the controlling regulations governing monetary awards.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


